Citation Nr: 0709906	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from March 1996 to March 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  

Although the RO has framed the issue as service connection 
for anxiety, after reviewing the claims file, the Board 
believes that the issue is best described more broadly as 
service connection for an acquired psychiatric disability. 

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

Service medical records include references to complaints and 
symptoms which are arguably psychiatric in nature.  Post-
service medical records document diagnoses of anxiety and bi-
polar disorder.  There is a VA medical opinion to the effect 
that the veteran's current psychiatric disability is not 
related to her service-connected headache disability.  
However, it does not appear that there is a medical opinion 
addressing any possible relationship between the complaints 
and symptoms noted during service and current psychiatric 
disability.  Although the RO noted in the statement of the 
case that a definite mental health diagnosis of a psychosis 
or neurosis was not made during service or within a year of 
discharge, the Board believes that the focus should be on 
when an acquired psychiatric disability was first manifested, 
not when it was medically diagnosed.  

Under the circumstances, the Board finds that VA's duty to 
assist the veteran requires a VA examination and etiology 
opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any indicated special tests 
should be accomplished, and the examiner 
should clearly report all acquired 
psychiatric disorders found to be 
present.  As to each such current 
acquired psychiatric disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder was manifested during 
service or within one year of discharge 
from service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for an acquired psychiatric 
disability.  If the benefit remains 
denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The case should then be returned 
to the Board for appellate review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



